DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA This application is a CON of PCT/AU2017/051371 12/12/2017, which claims priority to AUSTRALIA 2016905126 12/12/2016.

Status of claims
	Claims 1-13, 20-25, 28, and 29 are pending.
	Claims 1-9, 20 and 28-29 are under examination.
	Claims 10-13 and 21-25 are withdrawn.
	Claims 1-9, and 20 are allowed. Claims 7-9 and 20, previously objected to, are now allowed as the claims they depend from are allowed.
	Applicant had previously elected Group I (i.e., claims 1-13, 20 and 28-29) without traverse in the reply filed on March 17, 2021.
Claims 10-13 remain withdrawn as directed to non-elected species, or species not searched during the prosecution of this case. Claims 21-25 are directed to non-elected Group II.
In response to the species election requirement, Applicant elected:

    PNG
    media_image1.png
    278
    246
    media_image1.png
    Greyscale







(i.e., Compound (lx); (1-methyl-4,10-dihydrobenzo[b]pyrazolo[3,4-e][1,4]diazepin-5(1H)-yl)(piperidin-4-yl)methanone); 
(2) a tablet comprising Compound (lx) and an excipient ( e.g., microcrystalline cellulose); and 
(3) psychiatric disorders. 
This compound has been identified as CAS Registry Number 2230283-12-0 (see attached SciFinder search), has been found allowable, and the species election requirement has been expanded/opened up to search groups (where X is cyclohexyl and phenyl) to reject those compounds noted below.

    PNG
    media_image2.png
    386
    841
    media_image2.png
    Greyscale


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 12/12/2016. It is noted, however, that applicant has not filed a certified copy of the AUSTRALIA 2016905126 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 was filed after the mailing date of April 1, 2021 of the non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Attorney arguments dated July 30, 2021 stated that claims 1 and 28 were amended to recite that X is substituted solely by X1. 
	The Attorney response states Claim 1 recites a pharmaceutical composition. The Attorney response states Compound 150 of WO '213 is disclosed as a synthetic intermediate.
The Attorney response argues the disclosure is completely silent in regard to the incorporation of synthetic intermediates in pharmaceutical composition

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  WO 2006/021213.
Claim 28 encompasses compounds of formula I wherein R1-R6 are H and alkyl; X is a cycloalkyl (cyclohexyl) or aryl, both substituted and unsubstituted, X1 is X1 is defined therein. 
It is noted that claim 28 explicitly excludes R2 as unsubstituted methyl and also excludes the following compounds where

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

when A1 is H; A2 is CH3; and A3 is any one of CH2CH2COOH, CH=CHCOOH, OCH2CH2CH2COOH, CH2CH2C(=O)NCH3, NH2 or NO2; or when A1 is H, A2 is H and A3 is OH.
Regarding claim 28, WO ‘213 teaches the following compound1, that falls within the scope of formula I, where R1, R3-6 are H and R2 is H, where X is a phenyl and substituted with X1 as OH.  

    PNG
    media_image4.png
    173
    180
    media_image4.png
    Greyscale
 See page 206, Example E75. 
Further claim 29 expressly claims compound xxvii: 

    PNG
    media_image5.png
    224
    183
    media_image5.png
    Greyscale

which is anticipated by the compound of WO ‘213

    PNG
    media_image4.png
    173
    180
    media_image4.png
    Greyscale
 See page 206, Example E75. 
Accordingly, the invention is anticipated by the prior art.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629    

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1CAS Reg. No. 877859-10-4